Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 1 of 9 PageID #:654




                   Attachment A
           Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 2 of 9 PageID #:655
                                                                                                                    www.hausfeld.co




BERLIN BOSTON BRUSSELS DÜSSELDORF LONDON NEW YORK PARIS PHILADELPHIA SAN FRANCISCO STOCKHOLM WASHINGTON, DC www.hausfeld.com




Hausfeld Firm Summary
In the last decade, Hausfeld attorneys have won landmark             settlements of more than $2.3 billion), take cartelists to
trials, negotiated complex settlements among dozens of               trial (In re Vitamin C Antitrust Litigation, trial victory of $162
defendants, and recovered billions of dollars for clients both       million against Chinese manufacturers of vitamin C), and
in and out of court. Renowned for skillful prosecution and           push legal boundaries where others have not (O’Bannon v.
resolution of complex and class-action litigation, Hausfeld          NCAA, another trial victory in which the court found that
is the only claimants’ firm to be ranked in the top tier in          NCAA rules prohibiting additional scholarship payments to
private enforcement of antitrust/competition law in both the         players as part of the recruiting process are unlawful).
United States and the United Kingdom by The Legal 500 and
Chambers & Partners. Our German office was also ranked by            Consumer Protection Litigation
The Legal 500 for general competition law.
                                                                     Hausfeld also pursues consumer protection, defective product,
From our locations in Washington, D.C., Boston, New                  and Lanham Act cases on behalf of a variety of litigants
York, Philadelphia, San Francisco, Berlin, Brussels, Paris,          including consumers, entertainers, financial institutions, and
Düsseldorf, Stockholm, and London, Hausfeld contributes              other businesses. For example, we served on the Plaintiffs’
to the development of law in the United States and abroad            Steering Committee in In re: Volkswagen “Clean Diesel” Litigation
in the areas of antitrust/competition, consumer protection,          helping to recover over $14 billion for U.S. consumers and are
data breach and privacy, environmental threats, human                currently representing tens of thousands of VW purchasers
and civil rights, mass torts, and securities fraud. Hausfeld         in Europe. We have obtained class-wide settlements for
attorneys have studied the global integration of markets—            purchasers of defective products (Wolph v. Acer America Corp.;
and responded with innovative legal theories and a creative          In re Sony PS3 “Other OS” Litigation) victims of unfair and
approach to claims in developed and emerging markets.                deceptive practices (Brown v. Transurban (USA), Inc.; Radosti v.
                                                                     Envision EMI, LLC; In re Tyson Foods, Inc., Chicken Raised Without
Hausfeld was founded by Michael D. Hausfeld, who is widely           Antibiotics Consumer Litigation); and domestic beekeepers and
recognized as one of the country’s top civil litigators and a        honey packers for fraudulent mislabeling of imported honey
leading expert in the fields of private antitrust/competition        (In re Honey Transshipping Litigation).
enforcement and international human rights. The New York
Times has described Mr. Hausfeld as one of the nation’s “most
prominent antitrust lawyers,” while Washingtonian Magazine
                                                                     Data Breach and Privacy
characterizes him as a lawyer who is “determined to change           Hausfeld’s attorneys have been at the forefront of seeking
the world—and succeeding,” noting that he “consistently              and obtaining recovery for victims of data breaches. We
brings in the biggest judgments in the history of law.”              currently serve on the Plaintiffs’ Steering Committee in In
                                                                     re Equifax, taking the lead on a complex 50-state plaintiff
                                                                     discovery process. Hausfeld’s attorneys have also served
Antitrust and Competition Litigation
                                                                     on the Financial Institution Plaintiffs’ Steering Committee
Hausfeld’s reputation for leading groundbreaking antitrust           in In re Target, leading to a groundbreaking $60 million
class actions in the United States is well-earned. Having            in settlement; chaired the FI Steering Committee in In re
helmed more than 40 antitrust class actions, Hausfeld                Home Depot ($40 million settlement, fee award pending
attorneys are prepared to litigate and manage cases with             on appeal); and served as a co-lead in In re Kmart ($18.5
dozens of defendants (In re Blue Cross Blue Shield Antitrust         million settlement). In addition, we are currently serving
Litigation, with more than thirty defendants), negotiate             in leadership positions in Arby’s (co-lead); Wendy’s (steering
favorable settlements for class members and clients (In re           committee, $50 million settlement pending); and In re Premera
Air Cargo Shipping Services Antitrust Litigation, settlements        (executive committee).
of more than $1.2 billion), take on the financial services
industry (In re Foreign Exchange Antitrust Litigation, with
           Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 3 of 9 PageID #:656
                                                                                                               www.hausfeld.com




Hausfeld: A Global Reach
Hausfeld’s international reach enables it to advise across        Unmatched Global Resources
multiple jurisdictions and pursue claims on behalf of
                                                                  The firm combines its U.S. offices on both coasts and
clients worldwide. Hausfeld works closely with clients to
                                                                  vibrant European presence with a broad and deep network
deliver outstanding results while always addressing their
                                                                  around the globe to offer clients the ability to seek redress
business concerns. Hausfeld does so by anticipating issues,
                                                                  or confront disputes in every corner of the world and
considering innovative strategies, and maximizing the
                                                                  across every industry. With over 100 lawyers in offices in
outcome of legal disputes in a way that creates shareholder
                                                                  Washington, D.C., Boston, New York, Philadelphia, San
value. Its inventive cross border solutions work to the benefit
                                                                  Francisco, Berlin, Düsseldorf, Brussels, Paris, Stockholm,
of the multinational companies it often represents.
                                                                  and London, Hausfeld is a “market leader for claimant-side
                                                                  competition litigation” (The Legal 500).
Creative Solutions to Complex
Legal Challenges
Hausfeld lawyers consistently apply forward-thinking
ideas and creative solutions to the most vexing global legal
challenges faced by clients. As a result, the firm’s litigators
have developed numerous innovative legal theories that            “Hausfeld, which ‘commits extensive
have expanded the quality and availability of legal recourse       resources to the most difficult cases,’
for claimants around the globe that have a right to seek
recovery. Hausfeld’s impact was recognized by the Financial        widely hails as one of the few market-
Times, which honored Hausfeld’s European team with the             leading plaintiff firms.”
“Innovation in Legal Expertise - Dispute Resolution,” award,
which was followed up by FT commending Hausfeld’s                  – The Legal 500
North American team for its innovative work in the same
category. In addition, The Legal 500 has ranked Hausfeld as
the only top tier claimants firm in private enforcement of
antitrust/competition law in both the United States and the
United Kingdom. For example, the landmark settlement that
Hausfeld negotiated to resolve claims against Parker ITR
for antitrust overcharges on marine hoses represented the
first private resolution of a company’s global cartel liability
without any arbitration, mediation, or litigation—creating
opportunities never before possible for dispute resolution
and providing a new model for global cartel settlements
going forward.
           Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 4 of 9 PageID #:657
                                                                                                               www.hausfeld.com




Litigation Achievements
Significant Trial Victories                                        Exceptional Settlement Results
While many law firms like to talk about litigation experience,     Over the past decade, Hausfeld has recouped over $20 billion
Hausfeld lawyers regularly bring cases to trial—and win.           for clients and the classes they represented. We are proud
Among our trial victories are some of the largest antitrust        of our record of successful dispute resolution. Among
cases in the modern era. For example, in O’Bannon v.               our settlement achievements, a selection of cases merit
NCAA (N.D. Cal.), we conducted a three-week bench trial            special mention.
before the chief judge of the Northern District of California,
resulting in a complete victory for college athletes who           In the high profile In re Foreign Exchange Benchmark Rates
alleged an illegal agreement among the National Collegiate         Antitrust Litigation (S.D.N.Y.), we negotiated settlements
Athletic Association and its member schools to deny                totaling more than $2.3 billion with fifteen banks accused of
payment to athletes for the commercial licensing of their          conspiring to manipulate prices paid in the foreign-exchange
names, images, and likenesses. Our victory in the O’Bannon         market. In another case involving allegations of pricefixing
litigation followed the successful trial efforts in Law v.         among the world’s largest airfreight carriers, In re Air Cargo
NCAA (D. Kan.), a case challenging earning restrictions            Shipping Services Antitrust Litigation (E.D.N.Y.), we
imposed on assistant college coaches in which the jury             negotiated settlements with more than 30 defendants totaling
awarded $67 million to the class plaintiffs that one of our        over $1.2 billion—all in advance of trial. In the ongoing In re:
lawyers represented.                                               LIBOR-Based Financial Instruments Antitrust Litigation
                                                                   (S.D.N.Y.) case, we have secured settlements to date totaling
In In re Vitamin C Antitrust Litigation (E.D.N.Y.), we             $590 million with Barclays ($120 million), Citi ($130 million),
obtained, on behalf of our direct purchaser clients, a             Deutsche Bank ($240 million), and HSBC ($100 million). The
$148 million jury verdict and judgment against Chinese             court has granted final approval to each of these settlements.
pharmaceutical companies that fixed prices and controlled
export output of Vitamin C—on the heels of $22.5 million           Most recently, Hausfeld served as class counsel in Hale v.
in settlements with other defendants, which represented            State Farm Mutual Automobile Insurance Co. (S.D.Ill.).
the first civil settlements with Chinese companies in a            This case involved allegations that State Farm worked to
U.S. antitrust cartel case. Years earlier, we took on a global     help elect an Illinois state supreme court justice in order to
vitamin price-fixing cartel in In re Vitamins (D.D.C.), in         overturn a billion-dollar judgment against it. On the day
                                                                   opening statements were to be delivered to the jury, State
which we secured a $1.1 billion settlement for a class of
                                                                   Farm agreed to settle for $250 million. Finally, in the global
vitamin purchasers and then took the remaining defendants
to trial, culminating in a $148 million jury verdict.              Marine Hose matter, we broke new ground with the first
                                                                   private resolution of a company’s global cartel liability
Our trial experience extends to intellectual property matters      without any arbitration, mediation, or litigation. That
and general commercial litigation as well. Recently, we            settlement enabled every one of Parker ITR’s non-US marine-
represented entertainment companies that sought to hold            hose purchasers to recover up to 16% of their total purchases.
internet service provider Cox Communications accountable
for willful contributory copyright infringement by ignoring        These cases are just five among dozens of recent landmark
the illegal downloading activity of its users. Following a trial   settlements across our practice areas.
in BMG Rights Management (US) LLC, v. Cox Enterprises,
Inc. (E.D. Va.), the jury returned a $25 million verdict for
our client. After the defendants appealed and prior to a new
trial, the parties settled.
           Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 5 of 9 PageID #:658
                                                                                                            www.hausfeld.com




Reputation and Leadership in the Bar
Court Commendations                                           Hausfeld lawyers achieved “really, an
Judges across the country have taken note of Hausfeld’s       outstanding settlement in which a group of
experience and results achieved in litigation.                lawyers from two firms coordinated the work…
                                                              and brought an enormous expertise and then
“All class actions generally are more complex                 experience in dealing with the case.” “[Hausfeld
than routine actions… But this one is a doozy.                lawyers are] more than competent. They
This case is now I guess nearly more than                     are outstanding.”
ten years old. The discovery as I’ve noted has                – Judge Charles R. Breyer
been extensive. The motion practice has been                  In re International Air Passenger Surcharge Antitrust Litig., No.
                                                              06-md-01793 (N.D. Cal.) (approving a ground-breaking $200
extraordinary… The recovery by the class is
                                                              million international settlement that provided recovery for
itself extraordinary. The case, the international             both U.S. purchasers under U.S. antitrust laws, and U.K.
aspect of the case is extraordinary. Chasing                  purchasers under U.K. competition laws.)
around the world after all these airlines is an
undertaking that took enormous courage.”
                                                              Hausfeld has “the breadth of experience,
– Judge Brian M. Cogan                                        resources and talent necessary to navigate a
In re Air Cargo Shipping Services Antitrust Litigation, No.
                                                              case of this import.” Hausfeld “stands out from
06-md-1775 (E.D.N.Y.)
                                                              the rest.”
                                                              – District Judge Morrison C. England Jr.
Comparing Hausfeld’s work through trial to                    Four In One v. SK Foods, No. 08-cv-3017 (E.D. Cal.)
Game of Thrones: “where individuals with
seemingly long odds overcome unthinkable                      “The class is represented by what I would
challenges… For plaintiffs, their trial victory in            describe as an all-star group of litigators…”
this adventurous, risky suit, while more than a
                                                              – District Judge David R. Herdon
mere game, is nothing less than a win…”
                                                              Hale v. State Farm, No. 12-cv-00660-DRH-SCW (S.D. Ill.)
– Magistrate Judge Nathanael M. Cousins
O’Bannon v. Nat’l College Athletic Ass’n, No. 09-cv-3329
(N.D. Cal.)
             Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 6 of 9 PageID #:659
                                                                                                           www.hausfeld.com




                                              Megan E. Jones
                                              Partner

                                              Megan Jones (@MeganJonesEsq) is a California Bay Area-based lawyer
                                              who focuses on recovering damages for companies who are victims
                                              of antitrust cartels for price-fixing, tying, restraints of trade, and other
                                              competition violations. With 19 years of experience in antitrust class
                                              actions, Megan has an “extraordinary depth of expertise in cartel-related
                                              matters.” Companies that buy things to make things have typically
                                              bought cartelized products, and Megan helps them recover damages for
                                              such purchases. Able to analyze a corporation’s purchases around the
                                              world, Megan can then offer a panoply of options for recovery in multiple
                                              jurisdictions. She emphasizes the non-litigation options a corporation has
                                              when appropriate, and she is as adept at settling a case in a conference
                                              room as she is in a courtroom. The Legal 500 has selected Megan as one of
PRACTICE AREAS                                the Top Leading Lawyers in the U.S. in plaintiffs’ representation for antitrust
                                              every year since 2012, and she has twice been listed on Global Competition
Commercial Contingency                        Review’s Women in Antitrust.
Antitrust / Competition
                                              Trusted by courts to lead large and complex antitrust cases, Megan has
Sports and Entertainment                      been called a “trailblazer,” who brings efficiency, creativity, attention to
                                              detail, and a relentless trial-focused instinct to her cases. She is currently
EDUCATION                                     leading In re Blue Cross Antitrust Litigation (Plaintiffs’ Steering Committee),
                                              In re Local TV Advertising Antitrust Litigation (Lead Counsel), and In re
University of North Carolina at Chapel
                                              Diisocyanates Antitrust Litigation (Co-Lead counsel). Megan prides herself
Hill School of Law, J.D., 1999
                                              on the ability to create and lead teams of lawyers of any size (having
North Carolina State University in Raleigh,   organized teams of 80 law firms, in one particular case) to create a record
NC, magna cum laude, B.A., 1995               that either wins the case, drives settlement, and /or obtains a decision
                                              upheld at the appellate level. Part of her success is due to Ms. Jones’ belief
                                              in using diverse and inclusive litigation teams, which she has helped foster
BAR ADMISSIONS
                                              over a decade by creating and running a conference for women antitrust
California                                    lawyers to exchange best practices. She has been profiled as a Female
Distict of Columbia                           Powerbroker in her field, as well as chosen to be an Equity Champion
                                              to help provide an economic incentive to close the gender gap in law.
North Carolina
                                              Ms. Jones, described as “personable, very smart and really capable” by
                                              Chambers and Partners, is adept at representing both classes of businesses
                                              that were harmed as well as individual businesses.

                                              Megan’s competition litigation efforts get results: In re Municipal
                                              Derivatives Antitrust Litigation (over $200 million for the class); In re
                                              Polyester Staple Antitrust Litigation (W.D.N.C.) ($63.5 million on behalf of
                                              class); In re Compact Disc Antitrust Litigation (C.D. Cal.) (over $50 million
                                              on behalf of class); In re Rubber Chemicals Antitrust Litigation (N.D. Cal.)
                                              (over $100 million on behalf of class); In re MMA Antitrust Litigation (E.D.
                                              Pa.) (over $20 million on behalf of class); In re EPDM Antitrust Litigation
                                              (D. Conn.) ($81 million on behalf of class). Megan was also involved in
                                              the negotiation of a $300 million global settlement with Bayer (which
                                              resolved three cases: EPDM, Rubber Chemicals and NBR), and drafted the
                                              innovative settlement agreement itself.

                                              Called one of the “nation’s best lawyers in an MDL” and a “professional
                                              problem solver,”1 Megan is both reasonable and relentless. She carefully
                                              chooses her legal battles, and eschews gamesmanship for the sake of
                                              gamesmanship. Mindful of scarce judicial resources in complex antitrust
       Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 7 of 9 PageID #:660
                                                                                                              www.hausfeld.com




MEGAN E. JONES                 cases that can last years, she develops a strategy at the outset about what
                               particular legal issues need judicial attention and clears the board of the
                               rest. She is highly respected from all contingents because she brings that
                               same strategy to settlements, using her almost two decades’ of negotiation
                               experience from being at Hausfeld LLP to craft settlement strategy and
                               terms in even the most difficult cases. Just one example of this creativity
                               is that in one of her cases, Megan worked with and joined Select State
                               Attorneys General to co-negotiate and jointly settle a class claim on behalf
                               of certain states as well as the civil litigation class.

                               Megan is also a member of The Sedona Conference®, which is composed
                               of leading jurists, lawyers, experts, academics and others, at the cutting
                               edge of issues in electronic discovery. She is co-author of two Sedona
                               publications: “The Sedona Conference Glossary: E-Discovery and Digital
                               Information Management” (2nd edition), December 2007, and co-author of
                               “Navigating the Vendor Proposal Process: Best Practices for the Selection
                               of Electronic Discovery Vendors,” published by The Sedona Conference®.
                               She also testified before the Federal Rules Committee in 2014 on the
                               impact of the changes of the rules on electronic discovery. In 2014, she
                               also chosen to speak at the American Bar Association’s 8th National
                               E-Discovery Institute, where nationally-acclaimed e-discovery professionals
                               convened for a full day to analyze and discuss the latest developments and
                               best strategies for managing the e-discovery process.

                               1 Transcript of A ugust 30, 2018 Hearing at 23, In re Blue Cr oss Blue Shield Antitrust Litig.,
                                  No. 2:13-cv-20000 (N.D. Ala.).
           Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 8 of 9 PageID #:661
                                                                                                          www.hausfeld.com




                                           James J. Pizzirusso
                                           Partner

                                           While still in law school, James argued and won his first trial in the Court
                                           of Federal Claims under the Vaccine Injury Compensation Program
                                           representing a family whose daughter had been severely injured (Dela Rosa
                                           v. Sec’y. of Health and Human Services, 2001 WL 1056928, NO. 93-433v
                                           (Aug. 14, 2001)). Since that time, he has pursued justice on behalf of his
                                           clients, both domestically and abroad, in a wide variety of practice areas
                                           and on behalf of notable clients — including musicians and professional
                                           athletes. James’ distinctive approach to litigation has resulted in recoveries
                                           of hundreds of millions of dollars for his clients and class members and
                                           numerous professional accolades.

                                           James is a partner in Hausfeld’s Washington, DC office. He has a diverse
PRACTICE AREAS                             practice centering on consumer protection and cybersecurity/privacy law,
                                           antitrust law (with an emphasis in agriculture), environmental torts, and
Deceptive Business Practices and
Consumer Protection                        sports and entertainment law. In addition to practicing law, James has
                                           served as a Visiting Professor at George Washington University Law School.
Environmental Threats
Mass Torts and Public Health Threats       James has led Hausfeld’s Consumer Protection practice group since the
Sports and Entertainment                   firm’s inception and courts have personally appointed him to leadership
                                           positions in numerous successful consumer fraud class actions including: In
Antitrust / Competition
                                           re Warner Music Group Corp. Digital Downloads Litig., No. CV-12-0559-RS
                                           (N.D. Cal.) (nationwide settlement of royalty dispute involving $11.5 million
EDUCATION                                  in past damages and future royalty increases in perpetuity); James v.
George Washington University Law           UMG Recordings, Inc., No. 11-CV-1613-SI (N.D. Cal.) (nationwide settlement
School, J.D., with honors, 2001            of royalty dispute involving $11.5 million in past damages and future
University of Tennessee-Knoxville, B.A.,   royalty increases in perpetuity); Wolph v. Acer America Corp., No. CV-09-
summa cum laude, 1998                      01314-VRW (N.D. Cal.) (disputed class involving defective computers
                                           certified on a nationwide basis, $22.7 million settlement later achieved);
                                           Radosti v. Envision EMI, LLC, No. 1:09-CV-00887-CCK (D.D.C.) ($17.5 million
BAR ADMISSIONS
                                           nationwide settlement); In re Tyson Foods, Inc., Chicken Raised Without
District of Columbia                       Antibiotics Consumer Litig., C.A. 08-1982 (D. Md.) ($8 million nationwide
Virginia                                   settlement); Brown v. Transurban (USA), Inc., No. 1:150CV000494-
The Supreme Court of the United States     JCC-MSN (E.D. Va) (Co-lead) (nationwide settlement involving excessive
                                           toll lane fees); and In re Honey Transshipping Litig., 1:13-cv-02905 (N.D. Ill.)
The Fourth Circuit Court of Appeals
                                           ($4 million nationwide Lanham Act settlement).
The Sixth Court of Appeals
The Ninth Court of Appeals                 Other cases in which he has served as lead counsel include: In re
                                           Monsanto Company Genetically-Engineered Wheat Litig., 2:13-md-02473-
Several Federal District Courts
                                           KHV-KMH (D. Kansas) (chair of lead counsel group); U.S. Hotel and Resort
                                           Management, Inc. et al v. Onity Inc., 0:13-cv-01499-SRN-FLN (D. Minn.); and
                                           In re Sony PS3 “Other OS” Litig., No. CV-10-1811-RS (N.D. Cal.) (co-lead).

                                           He also been appointed to serve in a leadership capacity in several data
                                           breach cases including In re Target Corporation Customer Data Security
                                           Breach Litig., MDL No. 14-25522 (D. Minn.) (Steering Committee on behalf
                                           of financial institutions, nationwide class certification granted, $60 million
                                           settlement approved), Greater Chautauqua Federal Credit Union v. Kmart
                                           Corp., No. 1:15-cv-02228 (N.D. Ill.) (One of three Co-Leads) ($18.5 million
                                           settlement); In re The Home Depot, Inc. Customer Data Security Breach
                                           Litig., No. 14-md-02583 (N.D. Georgia) (Chair of the Plaintiffs’ Steering
        Case: 1:20-cv-04699 Document #: 43-1 Filed: 09/08/20 Page 9 of 9 PageID #:662
                                                                                             www.hausfeld.com




JAMES J. PIZZIRUSSO             Committee) ($25 million settlement pending); First Choice Federal Credit
                                Union v. Wendy’s, Case No. 2:16-cv-00506 (W.D. Pa.) (Plaintiffs’ Executive
                                Committee); In re Premera Blue Cross Customer Data Breach Litig., No.
                                3:15-md-2633-SI (D. Or.) (Executive Leadership Committee); and In re:
                                Arby’s Restaurant Group, Inc. Data Security Litig., Civil No. 1:17-cv-514-AT
                                (N.D. Ga.) (Co-Lead).

                                In the antitrust practice area, James represents clients alleging price
                                fixing and collusion in various agricultural sectors. He is one of the firm’s
                                principal attorneys in In re Processed Egg Products Antitrust Litig., No.
                                2:08-cv-04653 (E.D. Pa.) ($136 million in settlements reached, class
                                certification granted against remaining defendants) and In re Fresh and
                                Process Potatoes Antitrust Litig., No. 4:10-MD-2186-BLW (D. Idaho) ($19.5
                                million settlement reached). He was also involved in In re: Southeastern
                                Milk Antitrust Litig., 2:08-md-01000 (E.D. Tenn.) ($300 million settlement).
                                Currently, James is also one of the firm’s attorneys working on In re:
                                Packaged Seafood Products Antitrust Litig., MDL No. 2670. He presently
                                serves as Co-Chair of the ABA Antitrust Section’s Food and Agriculture
                                Committee, having previously served as a Vice Chair from 2014-2016.

                                In the sports and entertainment area, James has represented several prom-
                                inent musicians — including Chuck D of Public Enemy (“Fight the Power”),
                                Sister Sledge (“We Are Family”); Gary Wright (“Dream Weaver”), and hip
                                hop group The Black Sheep (“The Choice is Yours”) — in seeking compen-
                                sation for unpaid digital download royalties from their records labels. He
                                also represented several prominent retired football players, including Jim
                                Brown and Billy Joe Dupree, in the Dryer v. Nat’l Football League, No.
                                0:09-cv-02182-PAM-AJB (D. Minn.) ($50 million settlement) asserting
                                copyright and publicity rights claims from the NFL’s use of retired players’
                                images and likenesses.

                                Mr. Pizzirusso’s practice also includes domestic and international
                                environmental and public health litigation. He successfully resolved the
                                claims of numerous farmers and landowners in Barbados who suffered
                                reduced crop yields and property damages as a result of a massive jet
                                fuel spill. James has also represented farmers and other entities seeking
                                damages related to unauthorized releases of genetically modified crops.
                                Domestically, he has represented municipalities and individuals suffering
                                harm related to lead paint and other toxic products.

                                In 2012, James was named as one of four “Rising Stars under 40” by
                                Law360 in Consumer Protection and Privacy law. The International Who’s
                                Who of Competition Lawyers & Economists recognized James as one of
                                the leading US competition lawyers for plaintiffs in 2014. Additionally,
                                The Benchmark Plaintiff Guide to America’s Leading Plaintiff’s Firms and
                                Attorneys recognized James as one of the country’s top sixteen “Antitrust
                                Litigation Stars” in 2012 and one of DC’s “Local Litigation Stars” from
                                2013-2015. In 2016, James was recognized by Super Lawyers as a Top
                                Rated Class Action & Mass Torts Attorney in Washington, DC. Who’s Who
                                Legal: Competition named him as one of the country’s leading antitrust
                                practitioners in 2017. James has been asked to appear as a panelist at
                                several conferences around the country and presented on topics including
                                antitrust, consumer protection, toxic torts, and public interest litigation.
                                James is also the author of several published papers.
